ORB@B${At
         llr tllt @nfte! $rtstts [,owt of ftUtrsl                        @lsimg
                                         No. 15-13C
                                   (Filed: March 31,2015)


JANICE WEEKS-KATONA.                                                             FILED
                      Plaintifi                                                MAR 3   I ZOI5

THE TINITED STATES OF AMERICA,
                                                                            'S'6#ge
                      Defendant.




       Janice Weeks-Katona, Tarnpa, FL, Plaintiff, pro se.

       Amanda L. Tantum, withwhom were Bejamin C. Mizer, Acting Assistant
       Attomey General, Robert E. Kirschman, -/r., Director, and Reginald T. Blades,
       Assistant Director, Commercial Litigation Branch, Civil Division, United States
       Department of Justice, Washington, DC, for Defendant.

                   OPINION AND ORDER DISMISSING COMPLAINT

KAPLAN, Judge.

         This case arises out of a complaint filed on December 31,2014 by the plaintiff, Janice
Weeks-Katona, proceeding pro se. Currently before the Court is the government's motion to
dismiss the complaint pursuant to RCFC 12(b)(1) and 12(bX6) for lack ofjurisdiction and failure
to state a claim. For the reasons set forth below, the government's motion to dismiss for lack of
jurisdiction is GRANTED.

                                     BACKGROUND

      In her complaint, Ms. Weeks-Katona identifies herself as a resident of a half-way house
in Tampa, Florida, in the custody of the United States Bureau of Prisons. Compl.at 1. She
alleges that at an unspecified time, the govemment "tendered" an  "Offer" to her "to settle and
close" an unspecified "matter" for $5 million "which Plaintiff timely accepted and attempted to
perform on." Compl. at 3. In addition, Ms. Weeks-Katona alleges that the govemment
"impaired [her] performance and deprived [her] of [a] remedy in violation of 18 U.S.C. $ 241,
242." ld. at 3.   She further states that "when impairment ceased,Plaintiff performed on the
contract and tendered $15 million, three times the amount agreed upon, which by law compels
Defendant to honor the contract and release the collateral held as surety for the interim debt." Id.
at 5. In addition, the complaint sets forth the plaintiffs demands for judgment against the
govemment, consisting of an "Order to release the collateral and pay the TREZEVANT and
CULVERHOUSE rate for penalties for breach of contract, loss and damages." Compl. at 4.
Finally, plaintiffnotes that "[t]he delay kept Plaintiff from assisting US treasury by
implementing the 'Cure for Chimera' to neutralize the effect oftoxic derivatives and stabilize the
value of [the] US dollar." Compl. at 4.

        In addition to these assertions, in her reply in support ofher motion to proceed in forma
pauperis,r Ms. Weeks-Katona also claims that she "has unirlfilled claims on funds that
Defendant unfairly retained in transactions." Pl.'s Reply in Support of Mot. to Proceed in Forma
Pauperis 2, ECF No. 9,Feb.25,2015. She further asserts that an unnamed "judge failed to settle
[her] accounts and release collateral per contract and restore Plaintiff to wholeness." Id. at 3.
Ms. Weeks-Katona states that she seeks "settlement of accounts and release of collateral by way
of ADR proceedings in this Court." Id. at 2; see also Pl.'s Mot. for Protection 5, ECF No. 6, Jan.
28,2015 (seeking a settlement).

         In addition to these assorted allegations, in her complaint, Ms. Weeks-Katona observes
that this case is related to an action that she frled in this court in 2005 (Weeks-Katona v. United
States, No. 05-500), which she alleges she was "clearly not prepared to litigate" at the time she
filed it. Compl. at 3. She asserts that the current action reflects additional research into and
development of the issues presented in the previous case. !!. According to Ms. Weeks-Katona,
"[d]eep continuous research and frnally the cooperation and dutiful response of the Office of
Administration of [the] US Courts has brought plaintiff back to this court of last resort to settle
and get closure on super-sensitive subject matter for the good of all concerned." Id. (citing
certain alleged complaints for judicial misconduct filed against a district court judge).2

                                        DISCUSSION

        The Court of Federal Claims has jurisdiction under the Tucker Act to hear "any claim
against the United States founded either upon the Constitution, or any Act of Congress or any
regulation ofan executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. $
1491(a)(1) (2012). The Tucker Act waives the sovereign immunity of the United States to allow

t
 Although Ms. Weeks-Katona filed a motion to proceed in forma pauperis, she subsequently
paid the Court's filing fee. That motion is, accordingly, DENIED without prejudice as moot.
2 No.
      05-500 was sealed on Ms. Weeks-Katona's motion by order of the court on December 19,
2014. The docket entries for the case indicate that it was dismissed for lack of iurisdiction
pursuant to Rule 12(b)(1) on January 13,2006.
a suitfor money damages, United States v. Mitchell,463 U.S. 206,212 (1983), but it does not
confer any substantive rights on a plaintiff. United Statesv. Testan,424U.5.392,398(1976).
Therefore, a plaintiff seeking to invoke the court's Tucker Act jurisdiction must identiff an
independent source ofa substantive right to money damages from the United States arising out
of a conhact, statute, regulation or constitutional provision. Jan's Helicopter Serv'. Inc. v' Fed.
Aviation Admin. , 525 F .3d 1299, 1306 (Fed. Cir. 2008).

         In deciding a motion to dismiss for lack of subject matter jurisdiction, the court accepts as
true all undisputed facts in the pleadings and draws all reasonable inferences in favor of the
plaintiff. Trusted Integration. lnc. v. United States, 659 F.3d I 159, 1 163 (Fed. Cir. 201 1). The
court may "inquire into jurisdictional facts" to determine whether it has jurisdiction. Rocovich v.
United States, 933F.2d991,993 (Fed. Cir. 1991). It is well established that complaints that are
filed by pro se plaintiffs, as this one is, are held to "less stringent standards than formal pleadings
drafted by lawyers." Haines v. Kemer, 404 U.S. 5I9,520 (1972). Nonetheless, even pro se
plaintiffs must persuade the Court that jurisdictional requirements have been met. Bemard v.
United States, 59 Fed. Cl. 497 ,499 (200\, atP d,98 Fed. App'x 860 (Fed. Cir. 2004). In this
case. Ms. Weeks-Katona has not met that burden.

         The allegations in plaintiffs complaint are, to say the least, unclear. Among other things,
the complaint appears to assert the following claims: (1) that plaintiff is being "wrongfully
detained" (Compl. at 2); (2) that centain unnamed federal judges committed the "crime of
misappropriating funds taken from the JANICE-WEEKS-KATONA estate" (ic!); and (3) that
plaintiff was deprived of an unspecified "remedy" in violation of Title 18's civil rights
provisions (Compl at 3). This Court, of course, lacks jurisdiction over such claims, which appear
to be based either in tort or on provisions of the criminal code, and which apparently relate to her
treatment in the criminal justice system. See. e.g., Joshua v. United States, 17 F.3d 3'18,379
(Fed. Cir. 1994) ("The [C]ourt [of Federal Claims] has no jurisdiction to adjudicate any claims
whatsoever under the federal criminal code."); Johnson v. United States, 17 F. App'x 964,966
(Fed. Cir.2001); Cycenas v. United States, No. 14-544C,2015 WL 1144729 at *11 (Fed. Cl.
March 12, 2015) (holding that the Court ofFederal Claims "lacks jurisdiction to review
plaintiff s . . . claims that sound in tort or allege criminal conduct" and citing cases); Woodson v.
United States, 89 Fed. Cl. 640, 650 (Fed. Cl. 2009).

        To be sure, it is possible to read Ms. Weeks-Katona's complaint as attempting to allege a
claim for damages for breach of contract. See Compl. at 4 (alleging "breach of contract,"
seeking "damages," and stating that plaintiff "performed on the contract" and that "defendant did
not close the case as contracted"). But in the Court's view, the breach of contract claims in Ms.
Weeks-Katona's complaint (if that is what they are) are too vague, implausible, and frivolous to
establish its jurisdiction to hear this case under the Tucker Act. See Crewzers Fire Crew
Transport. Inc. v. United States, T4I F.3d 1380, 1382 (Fed. Cir. 2014) (to invoke the Court of
Federal Claims's jurisdiction under the Tucker Act, plaintiff must present a well-pleaded
allegation that its claims arose out of a valid contract with the United States); Engaee Leaming.
Inc. v. Salazar, 660 F.3d 1346,1353 (Fed. Cir. 201 l) (non-frivolous allegation ofa contract with
the govemment is required to establish Tucker Act jurisdiction); Trauma Serv. Group v. United
States. 104 F.3d 1321, 1325 (Fed. Cir. 1997) (requiring    a   "well-pleaded allegation" of an express
contract '1o overcome challenges to jurisdiction").'

         In order to recover for a breach of contract, a plaintiff must demonstrate: (1) a valid
contract between the parties; (2) an obligation or duty arising out ofthe contract; (3) a breach of
that duty; and (4) damages caused by the breach. San Carlos Irrisation & Drainage Dist. v.
United States, 877 F.2d 957 ,959 (Fed. Cir. 1989). To establish the existence of a valid contract
with the United States, whether express or implied-in-fact, a plaintiff must show (1) mutuality of
intent; (2) consideration; (3) lack of ambiguity in the offer and acceptance; and (4) actual
authority to bind the govemment in contract on the part of the government official whose
conduct is relied upon. Kam-Almaz v. United States, 682 F.3d 1364,1368 (Fed. Cir.2012);
Suess v. United States, 535 F.3d 1348, 1359 (Fed. Cir. 2008); Flexfab" L.L.C. v. United States,
424 F.3d 1254, 1265 (Fed. Cir. 2005).

       Plaintiffs complaint,    even liberally read, fails to set forth facts to establish the existence
of a valid contract with the govemment. It does not contain the identity of the govemment
official with whom plaintiff allegedly contracted, much less a factual basis for concluding that
such o{ficial had the authority to bind the United States in contract. The complaint fails to
identift the subject matter ofthe alleged conffact, the nature ofthe "case" that the govemment
allegedly agreed to "settle and close," or the date the contract was entered. And to the extent that
the complaint contains allegations related to the consideration that each party provided under the
contract, those allegations are nothing short of fantastical. Thus, Ms. Weeks-Katona (who
initially filed a request to proceed in forma pauperis in this case) claims that she tendered a
payment of$5 million to the United States as consideration for its agreement to "settle and
close" an unspecified "matter" or "case" and then raised the amount tendered to "$15 million
dollars, three times the amount agreed upon."

       In short, plaintiffs complaint does not contain a non-frivolous allegation ofthe existence
ofa contract with the United States, or any other basis for invoking this Court's jurisdiction.
Accordingly, it must be dismissed.

                                        CONCLUSION

      On the basis of the foregoing, the govemment's motion to dismiss pursuant to Rule
12(bX1) is GRANTED, and this case is dismissed without prejudice.4

3
  See also Bell v. Hood. 327 U.5.678,682-83 (1946) (noting that "a suit may sometimes be
dismissed for want ofjurisdiction where the alleged claim . . . is wholly insubstantial and
frivolous"); Lewis v. United States, 70 F.3d 597 , 602-03 (Fed. Cir. 1995) (acknowledging line of
Supreme Court cases that "countenance[s] the dismissal of frivolous claims on jurisdictional
grounds" where frivolity of claims is "very plain"); Stephanatos v. United States. 306 F. App'x
560, 563 (Fed. Cir. 2009) (affirming the dismissal of certain "claims that are obviously frivolous
and without merit" pursuant to RCFC 12(bX1), rather than RCFC l2OX6).

a
  On January 28,2015, Ms. Weeks-Katona's filed a "Motion for Protection" which seeks, among
other things, "[p]rotection from Defendant's rogue agents to assure Plaintiffs safety and
wellbeing to enable her to give vital testimony" for a "mega case in Tampa." Pl.'s Mot. for
       IT IS SO ORDERED.




                                                  ELAINE D. KAPLAN
                                                  Judge




Protection at 5. It is well established that this Court does not possess independent jurisdiction to
grant such requests for equitable relief. See Brown v. United States, 105 F.3d 621, 624 (Fed.
Cit. 1997) (citing United States v. King, 395 U.S. 1,2-3 (1969)). Accordingly, plaintiffs
Motion for Protection is DENIED. Plaintiff s Motion to Seal All Documents (ECF No. 14) is
likewise DENIED, as plaintiff s stated grounds for the motion-that the public disclosure of the
documents filed in this case would embarrass the govemment-has no basis and is, in any event,
insufficient to justi$ the issuance ofa protective order under RCFC 5.2. PlaintifP s Motion to
Release Human Collateral (ECF No. l3), which seeks an order compelling her release from the
custody of the Bureau ofPrisons, is DENIED as beyond this Court's jurisdiction to gmnt.
Finally, her Motion to Substitute the Real Parties in Interest in Capacity of Plaintiff and
Defendant (ECF No. 20) is also DENIED, as plaintiff s original complaint properly designated
the real parties in interest in this case. herself and the United States.